No. 3–07–0502
______________________________________________________________________________
Filed February 29, 2008
                                    IN THE

                              APPELLATE COURT OF ILLINOIS

                                       THIRD DISTRICT

                                            A.D., 2008

THE PEOPLE ex rel. THE DEPARTMENT )                Appeal from the Circuit Court
OF TRANSPORTATION,                               )    of the 12th Judicial Circuit,
                                                 )    Will County, Illinois,
       Plaintiff-Appellee,                       )
                                                 )
       v.                                        )
                                                 )
KOTARA, L.L.C., and BRAIDKOT, LTD.,              )    No. 07–ED–008
                                                 )
       Defendants-Appellants                     )
                                                 )
(Super Valu, Inc., Claypool Drainage and,        )
Levee District, Great Lakes Bank, N.A.,          )
Nonrecord Claimants and Unknown                  )    Honorable
Owners, Generally,                               )    Gerald Kinney,
                                                 )    Judge, Presiding.
       Defendants).                              )

______________________________________________________________________________

      JUSTICE WRIGHT delivered the opinion of the court:
______________________________________________________________________________

       On March 7, 2007, the Illinois Department of Transportation (IDOT) brought suit against

defendant property owners, Kotara, L.L.C., and Braidkot, Ltd. (hereinafter defendant), and other

interested parties1 to condemn certain real estate under the state’s eminent domain power in

connection with plans to improve State Route 113 in Will County. IDOT subsequently moved for

       1
         IDOT voluntarily dismissed Super Valu from the cause prior to this appeal upon Super
Valu’s claim of no interest in the subject property. The remaining named defendants are not
parties to this appeal.
immediate vesting of title for approximately 1.929 acres of defendant’s commercial property in

Braidwood, Illinois, pursuant to the quick-take provision of the Eminent Domain Act (735 ILCS

30/20–5–10(b) (West 2006)). Defendant filed a traverse and motion to dismiss, alleging IDOT

was not exercising the right of eminent domain in good faith, because the appraisal of the subject

property was not conducted in compliance with accepted appraisal standards. Following a two-

day hearing, the trial court granted IDOT’s quick-take motion, entered an order setting

preliminary just compensation and denied defendant’s motion to dismiss. Defendant appeals,

contending the trial court abused its discretion. For reasons that follow, we reverse and remand

for further proceedings.

                                                FACTS

        The property at issue in this case is a single-storey, 19,000-square-foot grocery store and

a 96-vehicle parking lot located along East Main Street (State Route 113) in downtown

Braidwood, Illinois. In July 2005, Fred Tadrowski, a real estate appraiser for IDOT, interviewed

the grocery store manager to determine the history of the property in anticipation of IDOT’s

proposed reconstruction of Route 113, between State Routes 53 and 129. The purpose of the

project was to improve traffic flow, install traffic lights at the intersection and increase public

safety. IDOT’s proposed reconstruction required partial taking of the property in fee, and both

permanent and temporary easements.

        Tadrowski used the comparable sales method to calculate the average value per square

foot of the grocery store property to be condemned. He determined the value of the average

square foot of the lot was $5.10, and the value of the entire parcel before the partial taking was

$1,150,000. Based on these figures, Tadrowski determined that the value of 6,316 square feet of


                                                   2
the parcel to be taken in fee simple was $38,000, and he valued an additional 5,140 square feet to

be taken as a dedication, or perpetual easement, at $52,000. He determined damage to the

remainder, due to loss of parking spaces and parking reconstruction, equaled $57,000. IDOT also

required a temporary easement for construction purposes during the three-year estimated

impressment, which Tadrowski valued at $5,000. In sum, Tadrowski estimated the fair market

value of the real estate to be affected by the project was $152,000.

       In August 2005, another IDOT appraiser, Charles Southcomb, reviewed Tadrowski’s

appraisal. Southcomb disagreed with Tadrowski’s appraisal of the damage to the remainder

because of an error in the original engineering report concerning the number of necessary cart

returns when the parking lot was reconstructed. Southcomb determined the damage to the

remainder should be $72,000, rather than $57,000. Consequently, he concluded the appraised

value of the total IDOT taking for the project should be $167,000 rather than $152,000.

Southcomb certified that he developed his report under the jurisdictional exception of the Uniform

Standards of Professional Appraisal Practice (USPAP) in compliance with the policies and

procedures of IDOT and applicable state and federal laws.

       After IDOT's appraisal documents were completed, John Kotara purchased the grocery

store property from the estate of Dorothy Testa in November 2005, as part of a package deal that

included another grocery store in Coal City, Illinois. At the closing on the two parcels, Kotara

certified the value of the Braidwood parcel to be $850,000.

       In December 2005, IDOT representatives met with John Kotara, president of the

defendant companies, and defendant’s attorney to discuss just compensation for the takings in fee

simple, the perpetual easement, the temporary easement and the damage to the remainder. At that


                                                 3
time, IDOT offered to compensate defendant in the amount of $167,000 based on Southcomb's

first review of and adjustment to Tadrowski's appraisal.

          Defendant objected to the proposed reduction of parking spaces on the property and to

IDOT’s proposal to close the driveway along Route 113. The driveway entrance and exit along

Route 113 had not been previously authorized by IDOT but was operational when Kotara

purchased the property from the prior owner.

          In order to accommodate defendant’s concerns, IDOT engineers offered to reduce the size

of the taking by leaving the Route 113 driveway intact but with restricted use as a right-in access

only. IDOT also proposed realigning the parking lot spaces by turning them 90 degrees at the

state's expense to run parallel to the store and allowing defendant to retain all 96 of the parking

spaces.

          In July 2006, following IDOT’s reconfiguration of the project, Southcomb revised his first

review report to reflect the reduced taking. Southcomb’s revised review report or second review

changed the fair market value of the whole parcel to $875,000, rather than $1,150,000 as

reflected in Tadrowski’s original appraisal. As a basis for this reduction, Southcomb’s 2006

revised review report used comparable sales, which included Kotara’s recorded purchase price of

$850,000 for the subject property in November 2005.

          Southcomb’s revised review report adjusted the value of IDOT's reduced taking in fee

simple to $40,000, rather than Tadrowski’s estimate of $38,000 for the originally proposed taking

in fee simple. Southcomb determined damage to the remainder, as modified in response to

defendant’s objections, to be $60,000, rather than $72,000, which was Southcomb’s first

calculation. Southcomb adjusted the value of the perpetual easement to $35,000, rather than the


                                                  4
original amount of $52,000 and agreed that $5,000 remained the proper amount for the temporary

easement. In sum, he proposed total compensation in the amount of $140,000 for the smaller

taking, rather than the $167,000 originally offered. IDOT made a written offer to defendant in

this amount, $140,000, in August 2006.

       Defendant’s attorney sent IDOT an e-mail that defendant would accept the offer if Kotara

could obtain authorization for both “right-in” and “right-out” access for the driveway on Route

113. IDOT replied that, due to safety considerations, “right-out” access would not be permitted.

       On March 6, 2007, after determining further negotiations were futile, IDOT initiated a

complaint to condemn defendant’s real estate under the state’s eminent domain power. On March

16, 2007, IDOT moved for an immediate vesting of title under quick-take procedures and sought

a preliminary just compensation determination, anticipating a contract “let” date for construction

to begin at the site in August 2007. The cause was set for a May 4, 2007, hearing on the quick-

take motion.

       The day before this hearing, on May 3, 2007, defendant filed a traverse and motion to

dismiss, alleging IDOT had not made a good-faith attempt to negotiate just compensation for the

taking of the subject property.

       At the May 4 hearing, IDOT moved to strike the traverse motion for failure to give proper

notice. The court denied the motion to strike defendant’s motion but refused to consider

defendant’s traverse and motion to dismiss until IDOT received proper notice. IDOT then called

Southcomb to testify as the first witness during the quick-take proceeding.

       During his testimony at the May 4 hearing, Southcomb stated his opinion that the value of

the proposed takings of defendant’s property equaled $147,200, rather than $140,000 as set by


                                                 5
Southcomb in July 2006 . Southcomb explained that his revised calculations included in his

testimony increased the $875,000 whole property value to $910,000. He also adjusted the July

2006 value of $40,000 for the property to be taken in fee simple to $42,000 and increased

damages to the remainder to $63,000 as of the date of the hearing. Southcomb testified that he

now valued the perpetual easement at $37,000, instead of $35,000, and he increased the value of

the temporary easement by $200 for a total value of $5,200.

       During cross-examination, Southcomb admitted he did not obtain an updated appraisal

from Tadrowski before rendering his revised report of value in July 2006 based on the modified

project. Southcomb also agreed that he did not investigate, beyond obtaining recorded

documentation, whether Kotara’s $850,000 purchase price reflected an accurate value based on

an “arm’s-length” transaction. Southcomb explained that appraisal standards required him to

consider the market value of the property at issue in analyzing comparable sales, because the

property was purchased within three years of his revised review report.

        Then, during the same cross-examination, defendant’s attorney attempted to challenge

Southcomb’s independent opinion of value contained in the 2006 review report because IDOT did

not conduct a review of Southcomb’s opinion of value. IDOT’s attorney objected. Immediately,

the judge reprimanded defendant’s attorney by stating, “...[Y]ou are really trying to establish the

format for your traverse motion, it seems to me***.I thought I clearly indicated previously that

that was not the subject matter of this hearing.” Defendant’s attorney then apologized to the

court and resumed the cross-examination on other issues.

       Prior to redirect, the court also instructed counsel for IDOT as follows, “[L]et’s avoid the

traverse issues until - - *** unless and until there is a hearing on it.” Later during the same


                                                  6
redirect, counsel for IDOT requested the court’s permission to question Southcomb on the

appraisal documents, noting that, "It is sort of traverse, but not necessarily." The court allowed

the line of inquiry to clarify Southcomb's 2006 revisions to Tadrowski's appraisal.

       Jose Rios, a condemnation engineer for IDOT, also testified for IDOT. Rios said that

traffic signals had to be installed at the intersections of Route 113 with Routes 129 and 53 to

increase traffic safety at these points. He testified about IDOT’s negotiations with Kotara based

on his review of the “negotiator’s log,” which he said was maintained by IDOT in the ordinary

course of business. The log contained offers to compensate defendant based on IDOT appraisals,

IDOT’s reduction of the taking to attempt to accommodate defendant and the e-mail from

defendant’s attorney trying to negotiate for the right-out driveway access along Route 113.

       After IDOT rested its case, defendant introduced Kevin Byrnes as his expert appraiser.

Byrnes’ appraisal assigned $1,140,000 as the whole value for the property, closely approximately

Tadrowski’s original value of $1,150,000. In addition to the difference in whole value, Brynes’

appraisal deviated significantly from Southcomb’s revised review report as to the value if the

damage to the remainder after the taking. Southcomb valued the damage to the remainder at

$63,000. Brynes valued the damages to the remainder at $377,000. Byrnes explained the high

value of the damage to the remainder was attributable to his belief that the reconstruction of the

parking lot would not meet the demands of a grocery store business and also provide for the

safety of the customers.

       Following Byrnes’ testimony, the court and the attorneys discussed what was needed to

complete the hearing. Defense counsel stated he had only one witness, John Kotara, the owner of

the subject real estate. The court noted the cause would have to be continued for closing


                                                 7
arguments and stated defense counsel would be allowed to examine his client when the case

resumed. Following this discussion, the court recessed and continued the cause to May 11, 2007

at 10:30 a.m. The court's written order provided that the hearing was continued "for Defendant

to present additional witnesses and oral argument."

       On May 8, 2007, the court’s clerk called the attorneys to advise that the judge was

continuing the May 11 hearing because of “unavailability of the court.” The clerk left several

dates with the attorneys, and the docket entry states they were to notify the clerk of the new date.

        On May 17, defendant refiled its traverse and motion to dismiss and served notice on

IDOT. Defendant set this second traverse and motion to dismiss for hearing on the same date as

the quick-take hearing, May 22, 2006.

       The day before this hearing, the clerk entered a notation in the minute sheet that reads,

"All pending motions, quick-take hearing, and initial case management conference is continued to

6/25/07 at 10:30.” On the same date, a subsequent entry by the clerk postponed the hearing by

two days with the following entry: “No Written Order [–] Long Hearing/ Special Setting June

27, 2007 10:30 a.m.” The time was later reset for 1:30 p.m. on June 27, 2006. Following these

entries, the record shows attorney Asaro canceled the hearing on the traverse and motion to

dismiss previously set to take place the next day, on May 22.

       As scheduled, the quick-take hearing resumed on June 27, 2007. The clerk’s minute entry

for that date begins, “case called for Quick-take hearing and Defendant's motion to dismiss.”

       Counsel for defendant called Anthony Uzemak as his first witness to rebut IDOT's

evidence of good-faith negotiations. The court ruled Uzemak could not testify in the quick-take

matter and refused to allow counsel to make an offer of proof. The judge stated that the defense


                                                 8
would not be allowed to call their witness because Uzemak was not present in court on May 4,

2007, when the hearing was recessed, and defendant had not previously disclosed Uzemak as a

witness. The court admonished defendant’s attorney that the only matters remaining to be heard

on the quick-take motion were John Kotara’s testimony and the arguments of counsel.

       John Kotara testified about his experience as a grocery store owner and developer. He

said he acquired the subject property from Testa’s estate as part of a package deal in November

2005, although he only was seeking the Coal City grocery store at the time. He said his lawyer

and the real estate agent arrived at the $850,000 value for the Braidwood real estate. He stated

that he signed the documents prepared by his attorney at the closing, even though he believed the

property was worth much more.

       Kotara opined that IDOT’s configuration would be unsafe for his customers when backing

their cars out of their parking spaces. Kotara admitted he did not have any engineering

experience and had not hired his own engineer to assess IDOT’s proposed reconfiguration of the

parking lot. Kotara agreed the traffic pattern for the parking lot, as configured by IDOT, would

be similar to the pattern in use before he purchased the property in 2005. During cross-

examination, he conceded that he and his attorney met with IDOT officials to discuss the

proposed acquisition two or three times before suit was filed, but he denied that he authorized his

attorney to accept the $140,000 offer as just compensation.

       Following John Kotara’s testimony, counsel for defendant renewed his request to call

Uzemak to testify regarding Southcomb’s deviation from USPAP standards in preparing his

revised review report in 2006. The court denied counsel’s request. The court also refused to

permit counsel to present an offer of proof. The judge noted that the witness was brought into


                                                 9
the case in the middle of the hearing, and if the witness had been in court for the May 4 hearing,

he would have allowed the witness to testify.

       Following arguments of counsel, the court found IDOT had proved the elements of its

quick-take motion and set preliminary just compensation at $147,200. The court denied

defendant’s traverse and motion to dismiss. Defendant appeals.

                                    ISSUES AND ANALYSIS

       Defendant contends that this state’s eminent domain law, together with case law, required

the circuit court to hear evidence bearing on IDOT’s good-faith negotiations. Specifically,

defendant argues that the trial court abused its discretion by refusing to allow defendant to test

Southcomb’s determination of value and improperly denied his request to introduce Uzemak’s

testimony in an offer of proof. Defendant asserts this testimony was required to establish that

IDOT did not negotiate in good fath.

       Conversely, IDOT contends the trial court acted within its discretion in by restricting

defendant’s cross-examination of Southcomb and by refusing defendant’s offer of proof.

According to IDOT, compliance with USPAP and the Land Acquisition Manual was not required

to prove IDOT’s good-faith negotiations with defendant.

       In Department of Transportation ex rel. People v. 151 Interstate Road Corp., 209 Ill. 2d

471, 478 (2004), our supreme court addressed the issue of whether a condemning authority’s

good-faith negotiations with a property owner could be challenged with an interlocutory appeal

from quick-take proceedings brought under section 7–104 of the Eminent Domain Act (735 ILCS

5/7–104 (West 2000) (currently, 735 ILCS 30/20–5–10(b) (West 2006)). Before analyzing that

question, the court discussed applicable statutory procedures:


                                                 10
               “Section [20–5–10] of the Eminent Domain Act sets forth certain of the

       procedures to be followed in ‘quick take’ condemnation proceedings. ‘Quick take’

       proceedings provide a means to prevent delays to public projects that could result pending

       the final determination of just compensation, while at the same time protecting the rights

       of the landowner. Under the ‘quick take’ provisions of the Eminent Domain Act, a

       condemnor files a motion for title and/or possession and the court enters a preliminary

       finding concerning the amount of just compensation. ***

               Before the court may enter a preliminary finding concerning the amount of just

       compensation in a ‘quick take’ proceeding, section [20–5–10(b)] of the Eminent Domain

       Act requires the court to first hear and determine: (1) that the plaintiff has authority to

       exercise the right of eminent domain, (2) that the property sought to be taken is subject to

       the exercise of such right, and (3) that such right is not being improperly exercised in the

       particular proceeding. [735 ILCS 30/20-5-10(b) (West 2006)]. Section [20–5--10(b)]

       provides that the court's order on these matters is appealable. Because section [20–5--

       10(b)’s] provisions are expressly incorporated into our Rule 307(a)(7), the court's order is

       immediately appealable to the appellate court even though it is interlocutory in nature.”

       151 Interstate Road Corp., 209 Ill. 2d at 478-79.

Turning to the specific issue on review in that case, the court determined that good faith

negotiation with the property owner for the amount of compensation to be paid for takings was a

condition precedent to condemnation proceedings under the Act. The court then ruled that,

        “absent good-faith negotiations regarding the amount of compensation a landowner


                                                 11
       should receive, any attempt to exercise the right to eminent domain would not comply

        with the Eminent Domain Act and would be fatally defective.” 151 Interstate Road Corp.,

       209 Ill. 2d at 481.

Accordingly, the court concluded the question of IDOT’s good faith fell within the provisions of

section 20–5–10(b) of the Act and could be challenged in an interlocutory appeal from the quick-

take proceeding.

       The core issue in this case concerns whether a court may forbid a property owner from

challenging the good-faith basis of IDOT’s negotiations by attacking the methodology used to

determine whole value and other calculations based on the value of the parcel. During his cross-

examination of Southcomb, defendant sought to establish Southcomb calculated these values

without following industry standards established by USPAP and IDOT’s Land Acquisition

Manual. Sustaining IDOT’s objection, the court truncated the defense by restricting cross-

examination. The court subsequently refused to allow the defense to call an expert witness on the

issue of good faith and would not allow counsel to make an offer of proof in order to perfect the

record for purposes of appeal.

       Before applying the law to the facts of this case, a succinct summary of the posture of the

undisputed numerical facts is necessary. IDOT’s first offer of $167,000, made to Kotara after his

purchase of the property, was based on Southcomb’s first review report which did not question

Tadrowski's whole value determination at $1,150,000 or include an independent comparable sale

analysis by Southcomb. Importantly, the subsequent $140,000 offer to Kotara was based on

Southcomb’s second revised review report, necessitated by the proposed reduced taking. This

second or revised review report was based on a comparable sales analysis which included


                                               12
Kotara’s purchase price. Southcomb substituted his independent opinion reducing the whole

value down to $875,000 from Tadrowski’s original appraisal of whole value of $1,150,000.

Southcomb’s second review reduced both the whole value as well as the size of the property to be

taken.

         IDOT made both offers to Kotara after he purchased the property. The first offer did not

reflect Kotara's purchase price in the comparable sales analysis because Tadrowski gathered the

data before Kotara's purchase. The appraisal performed by Brynes, plaintiff’s expert, which also

gathered information after Kotara’s purchase, set the whole value at $1,140,000 and supported a

discussion that Southcomb’s independent opinion of value was flawed.

         In a nutshell, defendant hoped to challenge the reliability of Southcomb's second or

revised review report on the basis that the revised review report operated as an appraisal. As an

appraisal, it should have been subject to a review, or double-checked, by another appraiser

pursuant to USPAP and IDOT regulations because it established a new whole value. The judge’s

ruling prevented this challenge to the good-faith basis for the second revised review report which

reduced the first $167,000 offer to Kotara to $140,000, not only based on the reduced taking but,

more importantly, based on a $300,000 reduction to the whole value from $1,150,000 to

$875,000.

         Counsel offered the testimony of Uzemak as his first witness to rebut IDOT's evidence of

good faith negotiations. The trial court refused to allow counsel to make an offer of proof on the

content of Uzemak’s testimony. The purpose of an offer of proof is to indicate to the trial court,

opposing counsel and a court of review the nature and substance of the proposed evidence.

People v. Robinson, 56 Ill. App. 3d 832, 837 (1977). A court’s refusal to permit counsel to make


                                                13
an offer proof or state what evidence he is offering at a proper stage of trial is error. Blazina v.

Blazina, 42 Ill. App. 3d 159, 166; see also People v. Thompkins, 181 Ill. 2d 1, 9-10 (1998) (“Trial

courts are required to permit counsel to make offers of proof, and a refusal to permit an offer

generally is error.”), and authority cited therein.

        Although we conclude it was error to refuse to allow the offer of proof, the general

purpose of Uzemak’s testimony can be gleaned from the record in this case. It is apparent from

the record that counsel offered Uzemak to challenge Southcomb’s second review as an appraisal

that had not been independently reviewed pursuant to USPAP and IDOT regulations. The court

felt this topic was irrelevant.

        As a general rule, a party is entitled to present evidence which is relevant to its theory of

the case. People v. Wheeler, 226 Ill. 2d 92, 132 (2007). However, the admissibility or exclusion

of evidence is within the sound discretion of the trial court and will not be disturbed on review

absent a clear abuse of discretion. Board of Trustees of the University of Illinois v. Shapiro, 343

Ill. App. 3d 943, 952 (2003). An abuse of discretion may be found only where the trial court’s

decision is arbitrary, fanciful or unreasonable, or where no reasonable person would take the view

adopted by the trial court. People v. Illgen, 145 Ill. 2d 353, 364 (1991).

        Here, although the judge did not clearly state the court’s rationale for limiting defense

counsel’s cross-examination of Southcomb, it appears the court mistakenly believed defendant’s

proposed theory of defense, which involved the issue of good faith, was not relevant to the quick-

take motion. 2


        2
         Other bases suggested by defendant as the court’s reasons for barring his offer of proof
include the proffered witness’s absence on the first day of the hearing and failure to provide prior
disclosure of the witness. These reasons appear arbitrary. See People v. Dahlberg, 355 Ill. App.
                                                  14
       Counsel for IDOT informed the trial judge in this case that, “Mr. Southcomb’s subsequent

review is a continued negotiation.” Our supreme court has held that the issue of whether IDOT’s

negotiations were conducted in “good faith” is relevant to a quick-take proceeding. 151

Interstate Road Corp., 209 Ill. 2d at 480-81. A reviewing appraiser’s deviation from recognized

standards could impact the accuracy of the review report and the good-faith basis for the offer. A

condemnor’s use of a flawed review report for purposes of negotiating compensation for the

proposed taking is relevant to the issue of condemnor’s “good faith”.

       If IDOT’s negotiations with defendant were not conducted in good faith, then the right of

eminent domain was not properly exercised, and the quick-take motion should have been denied.

See 151 Interstate Road Corp., 209 Ill. 2d at 480-81; 735 ILCS 30/20–5–10(b) (West 2006). We

conclude noncompliance with USPAP and the Land Acquisition Manual constituted a relevant

basis for challenging whether the negotiations in this case satisfied the “good faith” requirements.

The court’s ruling to the contrary was erroneous.

       We next consider the court’s decision prohibiting defendant from calling any witnesses

other than Kotara following a six-week recess. The court's written order entered at the close of

the May 4, 2007, hearing did not provide defendant with notice that defendant would be limited

to one additional witness when the case resumed. In fact, the judge’s order plainly stated

defendant would be allowed to present "additional witnesses."

       In this truth-seeking process, additional witnesses may be called even though they were



3d 308, 316 (2005) (trial judge’s hasty declaration of a mistrial and refusal to afford counsel an
opportunity to be heard on the relevance of his line of inquiry on cross-examination of the State’s
witness constituted an abuse of discretion).

                                                 15
not anticipated to be necessary during the previous stages of the proceeding. Here, the court’s

unwillingness to allow cross-examination of Southcomb necessitated defendant's decision to call

his own witness, since he was not allowed to introduce the theory that the Southcomb review

report was flawed. The court’s explanation, for restricting the number of witnesses for the

defense and denying counsel an opportunity to make an offer of proof, was both unreasonable and

arbitrary. See Blazina, 42 Ill. App. 3d at 166; Thompkins, 181 Ill. 2d at 9-10.

       Equally arbitrary was the court’s refusal to consider the “good faith” issue because the

evidence overlapped the underpinning of defendant’s traverse and motion to dismiss, which the

court initially preferred to hear at a later time. A mere overlap in the evidence for the two related

motions does not justify barring the introduction of relevant evidence on the motion the court

prefers to hear first in time. We further find that the court abused its discretion when it denied

defendant’s traverse and motion to dismiss without calling the matter for hearing that day.

       Defendant also argues he is entitled to an outright reversal based on the evidence because

the trial court's decision was contrary to the manifest weight of the evidence. We acknowledge

the issue, but choose not to weigh the evidence in this case because the record was devoid of any

evidence to support defendant's theory of defense due to the court’s ruling. We observe the

court's approach unreasonably restricted both parties from delving into areas related to the

traverse and motion to dismiss.

       Here, our purpose is to remedy the abuse of discretion which occurred by the trial court,

not to decide the merits of the case on the body of evidence which was unreasonably restricted by

the court. We have concluded the best remedy in this case is to remand the matter for a new

quick-take hearing conducted under neutral conditions which do not place either party at either an


                                                 16
advantage or disadvantage.

       In summary, the trial judge abused his discretion by both restricting cross-examination of

Southcomb and by prohibiting defendant from calling his expert witness or making an offer of

proof on the subject of his expert witness’s testimony. As a consequence, the cause must be

remanded for further proceedings on both motions. We remand the cause to allow both parties to

fully develop the issue of good-faith negotiations without unreasonable restrictions imposed by

the court.

                                         CONCLUSION

       The judgment of the circuit court of Will County granting IDOT’s quick-take motion and

denying defendant’s traverse and motion to dismiss is reversed, and the cause is remanded for

further proceedings in compliance with this opinion.

       Reversed and remanded.

       HOLDRIDGE and O’BRIEN, JJ., concurring.




                                               17